       Case 3:19-cv-06412-SK Document 4-3 Filed 10/10/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN FRANCISCO DIVISION
11

12   ALIREZA KOOCHAKKHANI and                   Case No. 3:19-cv-06412-SK
     TARANEH ETEMADI,
13                                              [PROPOSED] ORDER
                        Plaintiffs,
14
           v.
15
     U.S. BANK NATIONAL ASSOCIATION;
16   RUSHMORE LOAN MANAGEMENT
     SERVICES, LLC; CLEAR RECON
17   CORP.; THE RMAC TRUST, SERIES
     2016-CTT; CAPITAL ONE; ING
18   DIRECT; ING BANK; GLOBAL
     FUNDINGS and DOES 1 TO 100,
19   inclusive,
20                      Defendants.
21

22

23

24

25

26

27

28
     [PROPOSED] ORDER
        Case 3:19-cv-06412-SK Document 4-3 Filed 10/10/19 Page 2 of 2



 1           The Court, having considered Defendants Rushmore Loan Management Services LLC

 2   (“Rushmore”); U.S. Bank National Association as Trustee for the RMAC Trust, Series 2016-CTT

 3   [erroneously sued as U.S. Bank National Association; and The RMAC Trust, Series 2016-CTT]

 4   (“U.S. Bank”); and The RMAC Trust, Series 2016-CTT (“RMAC”) (collectively, “Defendants”)

 5   motion to dismiss in this action and the papers filed in support of and in opposition to the motion,

 6   and having heard counsel's oral argument, and being fully advised in the premises, now, therefore,

 7   it is hereby

 8           ORDERED that the motion to dismiss of Rushmore; U.S. Bank; and RMAC be, and the

 9   same hereby is, GRANTED; and it is further

10           ORDERED that plaintiffs' Complaint be, and the same hereby is, dismissed with prejudice.

11           DATED this _____ day of __________, 2019.

12
                                                           United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -2-         [PROPOSED] ORDER
